Response to Applicant’s argument
	Applicant’s arguments filed 7/27/21 have been fully considered and they are persuasive.
			Reason for Allowance
The following is an examiner’s statement of reasons for allowance: detect a first object located on a first direction side of a refracting surface from an images obtained by first imaging apparatuses located on the first direction side of the refracting surface among a plurality of imaging apparatuses configured to capture an imaging region including at least part of the refracting surface, light being refracted at the refracting surface in a three-dimensional space; detect a second object located on a second direction side of the refracting surface from an images obtained by second imaging apparatuses located on the second direction side of the refracting surface among the plurality of imaging apparatuses, the second direction side being an opposite side of the first direction side with respect to the refracting surface, each of the second imaging apparatuses is different from one of the first imaging apparatuses; obtain position information for specifying at least either one of a positional relationship between the first and second objects and positions of the first and second objects; and specify positions of the first imaging apparatuses and the second imaging apparatuses in a common coordinate system, based on detection of the first object detection of the second object, and the obtained position information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/PHU K NGUYEN/Primary Examiner, Art Unit 2616